UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-8243


LEROY BURTON,

                   Petitioner – Appellant,

             v.

LEROY CARTLEDGE, Warden McCormick Correctional Institution,

                   Respondent – Appellee,

             and

HENRY D. MCMASTER,

                   Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(6:07-cv-03030-DCN)


Submitted:    July 23, 2009                    Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leroy Burton, Appellant Pro Se.      James Anthony Mabry, SOUTH
CAROLINA ATTORNEY GENERAL’S OFFICE, Donald John Zelenka, Deputy
Assistant Attorney General, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Leroy    Burton     seeks    to    appeal    the     district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                           The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.              28 U.S.C. § 2253(c)(1) (2006).

A    certificate    of     appealability       will    not      issue    absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.    § 2253(c)(2)(2006).            A     prisoner      satisfies      this

standard   by   demonstrating        that    reasonable      jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                       Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir. 2001).         We have independently reviewed the record and

conclude   that    Burton      has    not    made     the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court    and   argument      would    not    aid   the   decisional

process.

                                                                          DISMISSED



                                        2